DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1-27 are pending in this application, Claims 26-27 are acknowledged as withdrawn, Claims 1-25 were examined on their merits.

The objection to Claim 21 because of minor informalities has been withdrawn due to the Applicant’s amendments to the claims filed 04/28/2021.

The rejection of Claim 8 under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, has been withdrawn due to the Applicant’s amendments to the claim filed 04/28/2021.

The rejection of Claims 20 and 21 under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, has been withdrawn due to the Applicant’s amendments to the claims filed 04/28/2021.
et al. (US 5,501,959), cited in the IDS, has been withdrawn due to the Applicant’s amendments to the claims filed 04/28/2021.

Response to Arguments

Applicant’s arguments, see Remarks, filed 04/28/2021, with respect to the above rejections have been fully considered and are persuasive.  The rejections have been withdrawn. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). 


In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 


Claims 1-14, 18-21 and 23 are newly provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 64 of copending Application No. 16/506,729 (reference application) in view of Lancaster et al. (US 5,501,959), cited in the IDS, as necessitated by Applicant’s amendments to the claims filed 04/28/2021.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are a species of Claim 64 of the 729 application.

Instant Claim 1 is drawn to a method for assaying microorganisms comprising the steps of:
a.    incubating the microorganism under conditions promoting microorganism growth in a reservoir comprising nutrient broth in the presence of a metabolic probe formulation comprising:
i.    resazurin at a concentration Cr,
ii.    one or more stabilizing salts that maintain the potential of the growth media between +0.3 and +0.45 volts in the absence of cellular growth, and
iii.    one or more enhancing agents that maintain the redox potential of the growth media above -0.1 volts and are present at a concentration Ce, where Ce ≥ 5 x Cr, and



Claim 64 of the ‘729 Application is drawn to a method for performing multi-assay rapid antimicrobial susceptibility testing sequences, the method comprising:
inoculating a sample comprising a microorganism derived from a clinical sample into a plurality of wells of a test panel, with the exception of one or more negative control wells comprising growth media but no microorganism, the test panel comprising:
at least two positive growth wells lacking an antimicrobial agent; at least one ionic character well comprising a polycationic antimicrobial agent in an amount sufficient to result in a concentration, following inoculation, in excess of an epidemiological cutoff value or a resistant breakpoint; and
a plurality of wells defining a plurality of dilution series for a plurality of antimicrobials;
loading the test panel into an automated rapid antimicrobial susceptibility testing system for performing a multi-assay testing sequence; and operating the testing system to:
add a metabolic indicator to the negative control and positive growth wells, the metabolic indicator comprising:
Resazurin at a concentration (CR) between 10 µM and 100 µM; 1-methoxy-5-methlyphenazinium methyl sulfate (1-methoxy PMS) at a concentration between 50 µM and 1 M;


incubate and optionally agitate the inoculated sample in the incubation assembly;
after a predetermined interval or after achieving or surpassing a ratio of 1.0, 1.05, 1.1, 1.15, 1.2 of a sufficient growth assay, determined as the absorbance and/or fluorescence of the positive growth control-to-negative control wells, add a metabolic
indicator into a plurality of wells including the ionic character assay well and a positive growth control well not used for the sufficient growth assay and perform an incubation of 30 or more minutes, the metabolic indicator comprising an approximately equivalent formulation to that used for the sufficient growth assay;
determine the absorbance and/or fluorescence of a plurality of wells and calculate an ionic character assay ratio, defined as the ratio of microbial growth in the ionic character assay well(s)-to-growth control well(s) and, if the ratio equals or exceeds a predetermined threshold, contact at least one of the remaining wells of the test panel with a surfactant at a concentration sufficient to disrupt a membrane of the microorganism without substantial lysis of the microorganism, and, if the anionic character assay ratio is less than the predetermined threshold, contact at least one of the remaining wells of the test panel with a different surfactant; and
perform one or more endpoint cell surface assays on incubated samples in the test panel;
measure an optical output from the samples in the plurality of wells of the test panel, the optical output corresponding to an amount of the microorganism remaining in each of the plurality of wells; and
report at least one of: a minimum inhibitory concentration of and/or a qualitative susceptibility interpretation for the microorganism remaining in each of the plurality of wells and the plurality of antimicrobials.

Instant Claims 10 and 11 are directly anticipated by Claim 64 of the ‘729 Application.

The instantly claimed limitation that the one or more stabilizing salts maintain the potential of the growth media between +0.3 and +0.45 volts in the absence of cellular growth, and one or more enhancing agents maintain the redox potential of the growth media above -0.1 volts would appear to be inherent features of method and formulation of the ‘729 application which is drawn to the same components in the same method steps as instantly claimed.

The ‘729 Application does not specifically teach that the enhancing agents are present in a concentration CE, where CE ≥ 5 x CR, as now required by Claim 1;
wherein the salt pair is potassium ferrocyanide/potassium ferricyanide, as required by instant Claims 2 and 4;


wherein the one or more enhancing agents that maintain the redox potential of the growth media above -0.1 volts are selected to inhibit reduction of resorufin to dihydroresorufin, as required by instant Claim 5;
wherein the resazurin concentration, CR, is selected to be sufficient to be detectable while being substantially non-toxic to cell growth, as required by instant Claim 7;
wherein CE is ≥ 10 x CR or 15x CR, as now required by Claim 8;
wherein the conditions that promote microorganism growth comprise a temperature in the range of 33-37°C, as required by instant Claim 9;
wherein the incubation with the metabolic probe formulation follows an incubation of the microorganism and the one or more antimicrobials in nutrient broth without the metabolic probe formulation under conditions that promote microorganism growth, as required by instant Claim 12;
wherein a 30-120-minute incubation with the metabolic probe formulation follows a 3-9 hour incubation of the microorganism and the one or more antimicrobials in nutrient broth without the metabolic probe formulation under conditions that promote microorganism growth, as required by instant Claim 13;
wherein the resorufin fluorescence from the metabolic probe formulation assay is compared with data from one or more growth assays, as required by instant Claim 14;
wherein the resorufin fluorescence from the metabolic probe formulation is measured after a 30-180-minute incubation, as required by instant Claim 18;

wherein the microorganisms derive from a clinical sample, as required by instant Claim 19;
wherein the clinical sample is blood, cerebrospinal fluid, urine, stool, vaginal, sputum, bronchoalveolar lavage, throat, nasal or wound swabs, or combinations thereof, as required by instant Claim 20;
wherein the microorganisms are selected from Escherichia coli and Staphylococcus spp., as required by instant Claim 21;
or wherein the assay steps are automated, as required by instant Claim 23.

Lancaster et al. teaches a method for assaying microorganisms (comprising methods particularly useful for antimicrobial susceptibility testing/AST (Column 3, Lines. 22-23) comprising the steps of:
a. incubating the microorganism under conditions promoting microorganism growth in a reservoir comprising nutrient broth in the presence of a metabolic probe formulation comprising resazurin (where, in test wells in which the microorganism is growing, the number of microorganisms will increase exponentially with time, producing a corresponding exponential increase in the amount of resorufin in the test well, (Column. 11, Lines. 42-45), where an incubation step involves incubating three test wells or receptacles together for a time period sufficient to produce a value of a dynamic characteristic of resorufin production in the positive growth control well that exceeds a predetermined panel qualification value (Column. 11, Lines. 51 -55); where the preferred medium is Mueller-Hinton broth/MHB (Column. 21, Line. 48), where the term 'well' or 'receptacle' will be used interchangeably,
where the term 'receptacle' is general to any appropriate structure that for holding the test chemicals (Column. 5, Lines 66-67 and Column. 6, Lines 1-2) comprising:
i. resazurin at a concentration CR (resazurin is added to achieve a concentration of 0.06 grams per liter (Column 19, Lines 36-37), ii. one or more stabilizing salts that maintain the potential of the growth media between +0.3 and +0.45 volts in the absence of cellular growth (redox stabilizers are selected to maintain the redox potential of the growth medium in the range from about +0.3 volts to +0.45 volts in the absence of microorganism or cellular growth (Column 4, Lines. 3-6),
and iii. one or more enhancing agents (methylene blue) that maintain the redox potential of the growth media above -0.1 volts and are present at a concentration CE, a concentration of 0.01 grams per liter (Column 19, Lines 37-38), where CE = 0.06 g/L > 0.5 x CR (0.01 g/L) x 0.5 = 0.05 and where methylene blue is added at to achieve and stabilizes the redox potential of the growth medium in the range from about -0.1 volts to +0.1 volts after the resazurin has been reduced to resorufin (Column. 4, Lines. 17-19); resazurin having a preferred concentration of 0.0015 g/L, methylene blue useful concentration of 0.004 g/L (Column 21, Table 1),
and b. measuring the fluorescence of resorufin at one or more timepoints (comprising a fluorescence excitation reading protocol that is based on determining the dynamic characteristics of the changes in the resorufin content of the growth control wells and the test well (Column 11, Lines 33-37), and reading on Claims 1 in part and 6.

Regarding Claims 1 and 8, Lancaster et al. teaches methylene blue or other suitable second poising agent will be added to the growth medium both as a redox stabilizer and as a redox indicator.  It has been found that methylene blue stabilizes the redox potential of the growth medium in the range from about -0.1 volts to +0.1 volts after the resazurin has been reduced to resorufin. Such stabilization prevents the further reduction of resorufin to dihydroresorufin, a non-colored, non-fluorescent product which results in loss of the desired end point.  Methylene blue also enhances the deep blue color of the oxidized resazurin prior to reduction to resorufin (Column 4, Lines 14-24).

Regarding Claim 2, Lancaster et al. further discloses wherein the one or more salts are selected from the group consisting of:  potassium ferrocyanide, ferric, and ferricenium (particularly suitable redox salts include ferricyanide, ferricinium, ferric sulphate (Column 4, Lines. 6-7).

Regarding Claim 3, Lancaster et al. further discloses wherein the one or more salts comprise a pair present in both oxidized and reduced forms (even more preferred are the addition of coupled pairs of reduced and oxidized salts, such as ferricyanide/ferrocyanide, ferricinium/ferrocene, ferric/ferrous salts (Column 4, Lines. 9-12).



Regarding Claim 4, Lancaster et al. further discloses wherein the salt pair is selected from the group consisting of:  potassium ferricyanide, potassium ferrocyanide (Column 19, Lines 36-40), ferrous/ferric, and ferricenium/ferrocene (even more preferred are the addition of coupled pairs of reduced and oxidized salts, such as ferricyanide/ferrocyanide, ferricinium/ferrocene, ferric/ferrous salts (Column 4, Lines. 9-12).

Regarding to Claim 5, Lancaster et al. further discloses that the one or more enhancing agents that maintain the redox potential of the growth media above -0.1 volts are selected to inhibit reduction of resorufin to dihydroresorufin (where methylene blue stabilizes the redox potential of the growth medium in the range from about -0.1 volts to +0.1 volts after the resazurin has been reduced to resorufin, and where such stabilization prevents the further reduction of resorufin to dihydroresorufin (Column 4, Lines 17-21).

Regarding Claim 7, Lancaster et al. further discloses wherein the resazurin concentration, CR, is selected to be sufficient to be detectable while being substantially non-toxic to cell growth (Column 28, Claim 10).

Regarding Claim 9, Lancaster et al. further discloses wherein the conditions that promote microorganism growth comprise a temperature in the range of 33-37°C, the inoculated trays were covered and incubated at 35°-37°C (Column. 23, Lines. 28-29).
Regarding Claim 14, Lancaster et al. further discloses wherein the resorufin fluorescence from the metabolic probe formulation assay is compared with data from one or more growth assays (where, in test wells in which the microorganism is growing, the number of microorganisms will increase exponentially with time, producing a corresponding exponential increase in the amount of resorufin in the test well (Column 11, Lines 42-45).

Regarding Claim 19, Lancaster et al. further discloses wherein the said microorganisms derive from a clinical sample (when using said method for small volume production of test panels, for use in clinical testing and the like (Column 20, Lines. 46-47).

Regarding Claim 20, Lancaster et al. further discloses wherein the clinical sample is selected from the list including, but not limited to; cerebrospinal fluid, vaginal, wound swabs, and combinations thereof (where said microorganism specimens may come from various parts of the body, for example, from cerebral spinal fluid, an abscess, an infected wound, genital infections, etc. (Column 1, Lines. 25-27).

Regarding Claim 21, Lancaster et al. further discloses wherein the microorganisms are Escherichia coli (Escherichia coli ATCC 29522, Column 23, Table II and Pseudomonas aeruginosa, Fig. 32).

Regarding Claim 23, Lancaster et al. further discloses wherein the assay steps are automated (automated reading of a test panel using the visible light reading protocol can also be readily achieved by instrumentation that is capable of colorimetric determinations (Column 9, Lines. 53-55).

It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to combine the rapid antimicrobial susceptibility assay of the ‘729 application with the method of Lancaster et al. for assaying microorganisms (comprising methods particularly useful for antimicrobial susceptibility testing/AST) because this is no more than the application of a known technique (detailed metabolic probe antimicrobial susceptibility assay) to a known method (generic metabolic probe antimicrobial susceptibility assay) ready for improvement to yield predictable results (combined metabolic probe antimicrobial susceptibility assay).  The MPEP states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;

Those of ordinary skill in the art before effective filing date of the instant invention would have been motivated to make this combination in order to provide a more specific assay of antimicrobial susceptibility.  There would have been a reasonable expectation of success in making this combination because both methods are drawn, the same field of endeavor, that is, metabolic antimicrobial susceptibility assays. 

It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of the ‘729 Application and Lancaster et al. of a metabolic assay for antimicrobial susceptibility utilizing a concentration of resazurin (CR) and concentration of methylene blue (CE) so that the concentration of CE is ≥ 5 x CR or ≥ 10 x CR because the determination of the optimal amount of CE by routine experimentation is not inventive.  The Lancaster et al. reference discloses that the methylene blue acts as both as a redox stabilizer and as a redox indicator and stabilizes the redox potential of the growth medium in the range from about -0.1 volts to +0.1 volts after the resazurin has been reduced to resorufin. Such stabilization prevents the further reduction of resorufin to dihydroresorufin, a non-colored, non-fluorescent product which results in loss of the desired end point.  Methylene blue also enhances the deep blue color of the oxidized resazurin prior to reduction to resorufin.  Thus, the concentration of CE/methylene blue is a recognized result-effective variable as too little methylene blue would not act as a stabilizer or oxidized resazurin color enhancer and would motivate the ordinary artisan to determine the optimal concentration of CE to CR.  

The MPEP states:
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
In order to properly support a rejection on the basis that an invention is the result of "routine optimization", the examiner must make findings of relevant facts, and present the underpinning reasoning in sufficient detail. The articulated rationale must include an explanation of why it would have been routine optimization to arrive at the claimed invention and why a person of ordinary skill in the art would have had a reasonable expectation of success to formulate the claimed range. See In re Stepan, 868 F.3d 1342, 1346, 123 USPQ2d 1838, 1841 (Fed. Cir. 2017).

There would have been a reasonable expectation of success in making this modification because the combined prior art discloses the general conditions of the claimed invention and the determination of optimal concentration of a result-effective variable would have been within the purview of those of ordinary skill in the art before the effective filing date of the claimed invention.







It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of the ‘729 Application and Lancaster et al. wherein a metabolic probe formulation is incubated with a microorganism and one or more anti-microbials in nutrient media to incubate the microorganism and the one or more antimicrobials in nutrient broth followed by addition of the metabolic probe formulation and further incubation because it is prima facie obvious to select any order of mixing ingredients/performing process steps in the absence of any new or unexpected results. The MPEP states:
See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.)

It would have been further obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of the 729 application to further comprise a 30-120-minute incubation with the metabolic probe formulation which follows a 3-9 hour incubation of the microorganism and the one or more antimicrobials in nutrient broth without the metabolic probe formulation under conditions that promote microorganism growth, since where the general conditions of the claim are disclosed in the prior art, determining workable or optimal ranges, such as the time of the incubations, determined by conducting routine experimentation and optimization of result-effective variables, is not inventive.  



The MPEP states:
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)

In this instance, the incubation of microorganisms and one or more antimicrobials without the metabolic probe formulation is carried out for a period of time sufficient to allow the antimicrobials to have an effect on the growth/viability of the microorganisms. Too short an incubation will result in an incomplete metabolism of the metabolic probe. Similarly, the incubation with the metabolic probe formulation following incubation with the antimicrobials will allow the measurable determination of the effect (if any) of the antimicrobials on the growth/viability on the microorganisms.  Too short an incubation will result in an incomplete effect leading to poor results.  The MPEP states:
In order to properly support a rejection on the basis that an invention is the result of "routine optimization", the examiner must make findings of relevant facts, and present the underpinning reasoning in sufficient detail. The articulated rationale must include an explanation of why it would have been routine optimization to arrive at the claimed invention and why a person of ordinary skill in the art would have had a reasonable expectation of success to formulate the claimed range. See In re Stepan, 868 F.3d 1342, 1346, 123 USPQ2d 1838, 1841 (Fed. Cir. 2017).
There would have been a reasonable expectation of success in making these modifications because the prior art teaches the general conditions of the claimed invention and the determination of the order of performance of method steps and the duration of incubations by routine experimentation and optimization is not inventive.
It would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of the ‘729 application to further comprise measuring the resorufin fluorescence from the metabolic probe formulation after a 30-180-minute incubation, since where the general conditions of the claim are disclosed in the prior art, determining workable or optimal ranges, such as the time of incubation prior to measuring resorufin fluorescence from the metabolic probe, determined from conducting routine experimentation and optimization, is not inventive.  The MPEP states:
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)

In this instance, the incubation of microorganisms is carried out for a period of time sufficient to allow the microorganisms to grow and metabolize the metabolic probe formulation in order to create a measurable byproduct (resorufin).  Too short an incubation will result in an incomplete or undetectable effect.  There would have been a reasonable expectation of success in making these modifications because the prior art teaches the general conditions of the claimed invention and the determination of the duration of incubations by routine experimentation and optimization is not inventive and further because both methods are drawn to antimicrobial susceptibility assays utilizing the same metabolic probe formulation.

Claims 1-16, 18-21 and 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 64 of copending Application No. 16/506,729 (reference application) in view of Lancaster et al. (US 5,501,959), as applied to Claims 1-14, 18-21 and 23 above, and further in view of Holmes et al. (WO 2014/127379 A1), cited in the IDS, for reasons of record set forth in the prior action and above.  For purposes of brevity, the entire rejection has not been reproduced here.

Claims 1-21 and 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 64 of copending Application No. 16/506,729 (reference application) in view of Lancaster et al. (US 5,501,959) as applied to Claims 1-14, 18-21 and 23 above, and further in view of Guardino et al. (US 4,525,453), both cited in the IDS, for reasons of record set forth in the prior action and above.  For purposes of brevity, the entire rejection has not been reproduced here.

Claims 1-14 and 18-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 64 of copending Application No. 16/506,729 (reference application) in view of Lancaster et al. (US 5,501,959),as applied to Claims 1-14, 18-21 and 23 above, and further in view of Hansen et al. (US 2008/0072664 A1), both cited in the IDS, for reasons of record set forth in the prior action and above.  For purposes of brevity, the entire rejection has not been reproduced here.

Claims 1-14, 18-21,23 and 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 64 of copending Application No. 16/506,729 (reference application) in view of Lancaster et al. (US 5,501,959) 1-14, 18-21 and 23 above, and further in view of Nishinaga et al. (US 2014/0322749 Al), both cited in the IDS, for reasons of record set forth in the prior action and above.  For purposes of brevity, the entire rejection has not been reproduced here.

Claims 1-14, 18-21,23 and 25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 64 of copending Application No. 16/506,729 (reference application) in view of Lancaster et al. (US 5,501,959) 1-14, 18-21 and 23 above, and further in view of Stern et al. (US 2017/0211121 A1), cited in the IDS, for reasons of record set forth in the prior action and above.  For purposes of brevity, the entire rejection has not been reproduced here.

Claims 1-14, 18-21 and 23 are newly provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of copending Application No. 16/832,824 (reference application) in view of Lancaster et al. (US 5,501,959), cited in the IDS.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are a species of Claims 1 and 2 of the ‘824 application.  
The Examiner notes that the same reasoning applied in the ‘729 application above has been similarly applied here to the ‘824 application, therefore the entirety of the rejection has not been reproduced for purposes of brevity.

Claims 1-16, 18-21 and 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of copending Application No. 16/832,824 (reference application) in view of Lancaster et al. (US 5,501,959), as applied to Claims 1-14, 18-21 and 23, and further in view of Holmes et al. (WO 2014/127379 A1), cited in the IDS, for reasons of record set forth in the prior action and above.

Claims 1-14, 17-21 and 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of copending Application No. 16/832,824 (reference application) in view of Lancaster et al. (US 5,501,959) as applied to Claims 1-14, 18-21 and 23, and further in view of Guardino et al. (US 4,525,453), both cited in the IDS, for reasons of record set forth in the prior action and above.





Claims 1-14 and 18-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of copending Application No. 16/832,824 (reference application) in view of Lancaster et al. (US 5,501,959),as applied to Claims 1-14, 18-21 and 23, and further in view of Hansen et al. (US 2008/0072664 A1), both cited in the IDS, for reasons of record set forth in the prior action and above.

Claims 1-14, 18-21,23 and 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of copending Application No. 16/832,824 (reference application) in view of Lancaster et al. (US 5,501,959) 1-14, 18-21 and 23, and further in view of Nishinaga et al. (US 2014/0322749 Al), both cited in the IDS, for reasons of record set forth in the prior action and above.

Claims 1-14, 18-21, 23 and 25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of copending Application No. 16/832,824 (reference application) in view of Lancaster et al. (US 5,501,959) 1-14, 18-21 and 23, and further in view of Stern et al. (US 2017/0211121 Al), cited in the IDS, for reasons of record set forth in the prior action and above.

These are provisional nonstatutory double patenting rejections because the patentably indistinct claims have not in fact been patented.
Response to Arguments

Applicant's arguments filed 04/28/2021 have been fully considered but they are not persuasive.

The Applicant argues that the rejections should be held in abeyance until examination of the later-filed applications begins (Remarks, Pg. 11, Lines 6-11).

This is not found to be persuasive for the following reasons, there is no provision for holding rejections “in abeyance”, therefore the rejections remain in effect.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11, 14, 19-21 and 23 are newly rejected under 35 U.S.C. § 103 as being unpatentable over Lancaster et al. (US 5,501,959), cited in the IDS.

Lancaster et al. teaches a method for assaying microorganisms (comprising methods particularly useful for antimicrobial susceptibility testing/AST (Column. 3, Lines. 22-23) comprising the steps of:
a. incubating the microorganism under conditions promoting microorganism growth in a reservoir comprising nutrient broth in the presence of a metabolic probe formulation comprising resazurin (where, in test wells in which the microorganism is growing, the number of microorganisms will increase exponentially with time, producing a corresponding exponential increase in the amount of resorufin in the test well, (Column 11, Lines 42-45), where an incubation step involves incubating three test wells or receptacles together for a time period sufficient to produce a value of a dynamic characteristic of resorufin production in the positive growth control well that exceeds a predetermined panel qualification value (Column 11, Lines 51-55); where the preferred medium is Mueller-Hinton broth/MHB (Column 21, Line 48),
where the term 'well' or 'receptacle' will be used interchangeably, where the term 'receptacle' is general to any appropriate structure that for holding the test chemicals (Column. 5, Lines 66-67 and Column. 6, Lines 1-2) comprising:
i. resazurin at a concentration CR (resazurin is added to achieve a concentration of 0.06 grams per liter (Column 19, Lines 36-37), ii. one or more stabilizing salts that maintain the potential of the growth media between +0.3 and +0.45 volts in the absence of cellular growth (redox stabilizers are selected to maintain the redox potential of the growth medium in the range from about +0.3 volts to +0.45 volts in the absence of microorganism or cellular growth (Column 4, Lines. 3-6),

and iii. one or more enhancing agents (methylene blue) that maintain the redox potential of the growth media above -0.1 volts and are present at a concentration CE, a concentration of 0.01 grams per liter (Column 19, Lines 37-38), where CE = 0.06 g/L > 0.5 x CR (0.01 g/L) x 0.5 = 0.05 and where methylene blue is added at to achieve and stabilizes the redox potential of the growth medium in the range from about -0.1 volts to +0.1 volts after the resazurin has been reduced to resorufin (Column. 4, Lines. 17-19); resazurin having a preferred concentration of 0.0015 g/L, methylene blue useful concentration of 0.004 g/L (Column 21, Table 1),
and b. measuring the fluorescence of resorufin at one or more timepoints (comprising a fluorescence excitation reading protocol that is based on determining the dynamic characteristics of the changes in the resorufin content of the growth control wells and the test well (Column 11, Lines 33-37), and reading on Claims 1 in part, and 6.

Regarding Claims 1 and 8, Lancaster et al. teaches methylene blue or other suitable second poising agent will be added to the growth medium both as a redox stabilizer and as a redox indicator.  It has been found that methylene blue stabilizes the redox potential of the growth medium in the range from about -0.1 volts to +0.1 volts after the resazurin has been reduced to resorufin. Such stabilization prevents the further reduction of resorufin to dihydroresorufin, a non-colored, non-fluorescent product which results in loss of the desired end point.  Methylene blue also enhances the deep blue color of the oxidized resazurin prior to reduction to resorufin (Column 4, Lines 14-24).

Regarding Claim 2, Lancaster et al. further discloses wherein the one or more salts are selected from the group consisting of: potassium ferrocyanide, ferric, and ferricenium (particularly suitable redox salts include ferricyanide, ferricinium, ferric sulphate (Column 4, Lines. 6-7).

Regarding Claim 3, Lancaster et al. further discloses wherein the one or more salts comprise a pair present in both oxidized and reduced forms (even more preferred are the addition of coupled pairs of reduced and oxidized salts, such as ferricyanide/ferrocyanide, ferricinium/ferrocene, ferric/ferrous salts (Column 4, Lines. 9-12).

Regarding Claim 4, Lancaster et al. further discloses wherein the salt pair is selected from the group consisting of: potassium ferricyanide, potassium ferrocyanide, ferrous/ferric, and ferricenium/ferrocene (even more preferred are the addition of coupled pairs of reduced and oxidized salts, such as ferricyanide/ferrocyanide, ferricinium/ferrocene, ferric/ferrous salts (Column 4, Lines. 9-12).





Regarding to Claim 5, Lancaster et al. further discloses that the one or more enhancing agents that maintain the redox potential of the growth media above -0.1 volts are selected to inhibit reduction of resorufin to dihydroresorufin (where methylene blue stabilizes the redox potential of the growth medium in the range from about -0.1 volts to +0.1 volts after the resazurin has been reduced to resorufin, and where such stabilization prevents the further reduction of resorufin to dihydroresorufin (Column 4, Lines 17-21).

Regarding Claim 7, Lancaster et al. further discloses wherein the resazurin concentration, CR, is selected to be sufficient to be detectable while being substantially non-toxic to cell growth (Column 28, Claim 10).

Regarding Claim 9, Lancaster et al. further discloses wherein the conditions that promote microorganism growth comprise a temperature in the range of 33-37°C, the inoculated trays were covered and incubated at 35°-37°C (Column. 23, Lines. 28-29).






Regarding Claim 10, Lancaster et al. further discloses wherein the fluorescence measurement of resorufin is used to determine antimicrobial susceptibility to one or more antimicrobials (determining the presence or absence of growth of microorganism or mammalian cells in the test well on the basis of the relative concentrations of resazurin and resorufin therein where the visible light reading protocol includes a decision algorithm based on at least one predetermined functional combination of the visible light reflectance color detected in each of the three test wells, and where the fluorescence excitation reading protocol includes a decision algorithm based on at least one predetermined functional combination of the values of the fluorescence emission signal produced by the reduction product resorufin in each of the test wells (Column 7, Lines 42-53).

Regarding Claim 11, Lancaster et al. further discloses wherein the one or more antimicrobial compounds are present during incubation with the metabolic probe formulation (if there is growth of the microorganism in the test well, despite the presence of the preselected concentration of antimicrobial product disposed therein, then the test chemical solution present in the test well will turn from blue to red and a simple visual inspection of the test well provides a basis for determining a positive or negative test result (Column 8, Lines 30-36).



Regarding Claim 14, Lancaster et al. further discloses wherein the resorufin fluorescence from the metabolic probe formulation assay is compared with data from one or more growth assays (where, in test wells in which the microorganism is growing, the number of microorganisms will increase exponentially with time, producing a corresponding exponential increase in the amount of resorufin in the test well (Column 11, Lines 42-45).

Regarding Claim 19, Lancaster et al. further discloses wherein the said microorganisms derive from a clinical sample (when using said method for small volume production of test panels, for use in clinical testing and the like (Column 20, Lines 46-47).

Regarding Claim 20, Lancaster et al. further discloses wherein the clinical sample is selected from the list including, but not limited to; cerebrospinal fluid, vaginal, wound swabs, and combinations thereof (where said microorganism specimens may come from various parts of the body, for example, from cerebral spinal fluid, an abscess, an infected wound, genital infections, etc. (Column 1, Lines. 25-27).

Regarding Claim 21, Lancaster et al. further discloses wherein the microorganisms are Escherichia coli (Escherichia coli ATCC 29522, Column 23, Table II and Pseudomonas aeruginosa, Fig. 32).

Regarding Claim 23, Lancaster et al. further discloses wherein the assay steps are automated (automated reading of a test panel using the visible light reading protocol) can also be readily achieved by instrumentation that is capable of colorimetric determinations (Column 9, Lines. 53-55).

The teachings of Lancaster et al. were discussed above.

Lancaster et al. did not teach that the enhancing agents are present in a concentration CE, where CE ≥ 5 x CR, as now required by Claim 1;
wherein CE is ≥ 10 x CR or 15x CR, as now required by Claim 8;
wherein the incubation with the metabolic probe formulation follows an incubation of the microorganism and the one or more antimicrobials in nutrient broth without the metabolic probe formulation under conditions that promote microorganism growth, as required by Claim 12;
wherein a 30-120-minute incubation with the metabolic probe formulation follows a 3-9 hour incubation of the microorganism and the one or more antimicrobials in nutrient broth without the metabolic probe formulation under conditions that promote microorganism growth, as required by Claim 13;
or wherein the resorufin fluorescence from the metabolic probe formulation is measured after a 30-180-minute incubation, as required by Claim 18.


With regard to Claims 1 and 8, it would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lancaster et al. of a metabolic assay for antimicrobial susceptibility utilizing a concentration of resazurin (CR) and concentration of methylene blue (CE) so that the concentration of CE is ≥ 5 x CR or ≥ 10 x CR because the determination of the optimal amount of CE by routine experimentation is not inventive.  The Lancaster et al. reference discloses that the methylene blue acts as both as a redox stabilizer and as a redox indicator and stabilizes the redox potential of the growth medium in the range from about -0.1 volts to +0.1 volts after the resazurin has been reduced to resorufin. Such stabilization prevents the further reduction of resorufin to dihydroresorufin, a non-colored, non-fluorescent product which results in loss of the desired end point.  Methylene blue also enhances the deep blue color of the oxidized resazurin prior to reduction to resorufin.  Thus, the concentration of CE/methylene blue is a recognized result-effective variable as too little methylene blue would not act as a stabilizer or oxidized resazurin color enhancer and would motivate the ordinary artisan to determine the optimal concentration of CE to CR.  The MPEP states:
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)



In order to properly support a rejection on the basis that an invention is the result of "routine optimization", the examiner must make findings of relevant facts, and present the underpinning reasoning in sufficient detail. The articulated rationale must include an explanation of why it would have been routine optimization to arrive at the claimed invention and why a person of ordinary skill in the art would have had a reasonable expectation of success to formulate the claimed range. See In re Stepan, 868 F.3d 1342, 1346, 123 USPQ2d 1838, 1841 (Fed. Cir. 2017).

There would have been a reasonable expectation of success in making this modification because the prior art discloses the general conditions of the claimed invention and the determination of optimal concentration of a result-effective variable would have been within the purview of those of ordinary skill in the art before the effective filing date of the claimed invention.

With regard to Claim 12, it would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lancaster et al. wherein a metabolic probe formulation is incubated with a microorganism and one or more anti-microbials in nutrient media to incubate the microorganism and the one or more antimicrobials in nutrient broth followed by addition of the metabolic probe formulation and further incubation because it is prima facie obvious to select any order of mixing ingredients/performing process steps in the absence of any new or unexpected results.  The MPEP states:
See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.)


With regard to Claim 13, it would have been further obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lancaster et al. to further comprise a 30-120-minute incubation with the metabolic probe formulation which follows a 3-9 hour incubation of the microorganism and the one or more antimicrobials in nutrient broth without the metabolic probe formulation under conditions that promote microorganism growth, since where the general conditions of the claim are disclosed in the prior art, determining workable or optimal ranges, such as the time of the incubations, determined by conducting routine experimentation and optimization of result-effective variables, is not inventive.  The MPEP states:
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)

In this instance, the incubation of microorganisms and one or more antimicrobials without the metabolic probe formulation is carried out for a period of time sufficient to allow the antimicrobials to have an effect on the growth/viability of the microorganisms. Too short an incubation will result in an incomplete metabolism of the metabolic probe. Similarly, the incubation with the metabolic probe formulation following incubation with the antimicrobials will allow the measurable determination of the effect (if any) of the antimicrobials on the growth/viability on the microorganisms.  Too short an incubation will result in an incomplete effect leading to poor results. 

 The MPEP states:
In order to properly support a rejection on the basis that an invention is the result of "routine optimization", the examiner must make findings of relevant facts, and present the underpinning reasoning in sufficient detail. The articulated rationale must include an explanation of why it would have been routine optimization to arrive at the claimed invention and why a person of ordinary skill in the art would have had a reasonable expectation of success to formulate the claimed range. See In re Stepan, 868 F.3d 1342, 1346, 123 USPQ2d 1838, 1841 (Fed. Cir. 2017).

There would have been a reasonable expectation of success in making these modifications because the prior art teaches the general conditions of the claimed invention and the determination of the order of performance of method steps and the duration of incubations by routine experimentation and optimization is not inventive.

With regard to Claim 18, it would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lancaster et al. to further comprise measuring the resorufin fluorescence from the metabolic probe formulation after a 30-180-minute incubation, since where the general conditions of the claim are disclosed in the prior art, determining workable or optimal ranges, such as the time of incubation prior to measuring resorufin fluorescence from the metabolic probe, determined from conducting routine experimentation and optimization, is not inventive. 



The MPEP states:
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)

In this instance, the incubation of microorganisms is carried out for a period of time sufficient to allow the microorganisms to grow and metabolize the metabolic probe formulation in order to create a measurable byproduct (resorufin).  Too short an incubation will result in an incomplete or undetectable effect.  The MPEP states:
In order to properly support a rejection on the basis that an invention is the result of "routine optimization", the examiner must make findings of relevant facts, and present the underpinning reasoning in sufficient detail. The articulated rationale must include an explanation of why it would have been routine optimization to arrive at the claimed invention and why a person of ordinary skill in the art would have had a reasonable expectation of success to formulate the claimed range. See In re Stepan, 868 F.3d 1342, 1346, 123 USPQ2d 1838, 1841 (Fed. Cir. 2017).

There would have been a reasonable expectation of success in making these modifications because the prior art teaches the general conditions of the claimed invention and the determination of the duration of incubations by routine experimentation and optimization is not inventive.

Response to Arguments

Applicant's arguments filed 04/28/2021 have been fully considered but they are not persuasive. 

The Applicant argues that the instant invention, as reflected by the amendments to Claim 1, is an assay in which the concentration of enhancing agent in the assay solution (CE) is greater than or equal to at least 5 times the concentration of resazurin, a feature not disclosed or suggested by the Lancaster et al. reference which allegedly teaches away from the claimed amounts, disclosing a CE 5 times less than that claimed.  Applicant asserts that the cited prior art do not remedy this alleged deficiency.  Applicant notes that in increase of CE at least 2 times CR in an assay enables P. aeruginosa to metabolize resazurin in its reduced state and the high concentration of enhancing agent, e.g. methylene blue, is tolerated by gram-negative but not gram-positive bacteria allowing distinguishing between the two (Remarks, Pg. 12, Lines 4-25 and Pg. 13, Lines 12-29 and 1-11 and Pg. 14, Line 26 and Pg. 15, Lines 1-10 and 23-30 and Pg. 16, Lines 1-4 and Lines 18-24 and Pg. 17, Lines 8-14 and Pg. 18, Lines 1-13).






This is not found to be persuasive for the following reasons, as discussed in the new rejection above, it would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lancaster et al. of a metabolic assay for antimicrobial susceptibility utilizing a concentration of resazurin (CR) and concentration of methylene blue (CE) so that the concentration of CE is ≥ 5 x CR or ≥ 10 x CR because the determination of the optimal amount of CE by routine experimentation is not inventive.  The Lancaster et al. reference discloses that the methylene blue acts as both as a redox stabilizer and as a redox indicator and stabilizes the redox potential of the growth medium in the range from about -0.1 volts to +0.1 volts after the resazurin has been reduced to resorufin. Such stabilization prevents the further reduction of resorufin to dihydroresorufin, a non-colored, non-fluorescent product which results in loss of the desired end point.  Methylene blue also enhances the deep blue color of the oxidized resazurin prior to reduction to resorufin.  Thus, the concentration of CE/methylene blue is a recognized result-effective variable as too little methylene blue would not act as a stabilizer or oxidized resazurin color enhancer and would motivate the ordinary artisan to determine the optimal concentration of CE to CR.  The MPEP states:
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)


In order to properly support a rejection on the basis that an invention is the result of "routine optimization", the examiner must make findings of relevant facts, and present the underpinning reasoning in sufficient detail. The articulated rationale must include an explanation of why it would have been routine optimization to arrive at the claimed invention and why a person of ordinary skill in the art would have had a reasonable expectation of success to formulate the claimed range. See In re Stepan, 868 F.3d 1342, 1346, 123 USPQ2d 1838, 1841 (Fed. Cir. 2017).

In response to applicant's argument that the claimed concentration of CE, enables P. aeruginosa to metabolize resazurin in its reduced state and the high concentration is tolerated by gram-negative but not gram-positive bacteria allowing distinguishing between the two, the fact that Applicant has recognized other advantages which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  The Examiner notes that the concentrations disclosed in the Lancaster reference do not constitute a “teaching away” from the use of the claimed concentrations.  The MPEP states:
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).

The Examiner maintains that the combination of cited prior art makes obvious the claimed invention for reasons of record set forth above and in the prior action, repeated below.

 
Claims 1-16, 18-21 and 23 are rejected under 35 U.S.C. § 103 as being unpatentable over Lancaster et al. (US 5,501,959), cited in the IDS, as applied to Claims 1-14, 18-21 and 23 above, and further in view of Holmes et al. (WO 2014/127379 A1), cited in the IDS.

The teachings of Lancaster et al. were discussed above.

Lancaster et al. discloses resazurin at concentration CR2 (0.0015 g/L), methylene blue at concentration CB2 (0.00025 g/L), potassium ferricyanide and potassium ferrocyanide, such that CR2 (0.0015 g/L) ≥ 0.5 x CB2 (0.00025 g/L) x 0.5 = 0.000125 (Column. 21, Table 1).  Thus, the reference discloses an alternative concentration range of metabolic probe measurements which would be suitable for comparison with experimental growth assays.  There would have been a reasonable expectation of success in making this modification because both references are reasonable drawn to the use of oxidizable chromogenic probes to detect oxidation and because the Lancaster et al. reference discloses alternative concentrations of metabolic probe formulations suitable for comparison with the experimental data.

Lancaster et al. did not teach a method wherein the one or more growth assays comprise alternate metabolic probe measurements, as required by Claim 15;
or wherein the alternate metabolic probe comprises resazurin at concentration CR2, methylene blue at concentration CB2, potassium ferricyanide and potassium ferrocyanide, such that CR2 ≥ 0.5 x CB2, as required by Claim 16.
Holmes et al. is in the field of improved systems and methods for sample collection, sample preparation, assay, and/or detection (Para. [0006]), and teaches alternate metabolic probe measurements (where chromogens that may be used with systems, devices, and methods may include, for example, substrates which may be oxidized, e.g. molecules that change color upon oxidization, for example…resazurin, 7-hydroxy-3H-phenoxazin-3-one 10-oxide, and related derivatives, e.g. 10-acetyl-3,7-dihydroxyphenoxazine, Amplex Red (Pg. 419, Paragraph [1870]).

It would have been obvious to one of ordinary skill in the art, at the time of the claimed invention, to modify the method of Lancaster et al. to further comprise growth assays comprising the alternate metabolic probes of Holmes et al. above because the reference teaches the functional equivalence of resazurin and many other alternative metabolic probes capable of being oxidized.  The motivation would have been to conduct said method with using growth assay substrates which may be oxidized, e.g. molecules that change color upon oxidization.  The MPEP states:
In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art, and cannot be based on applicant’s disclosure or the mere fact that the components at issue are functional or mechanical equivalents. In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958)
An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982)

There would have been a reasonable expectation of success in making this modification because both references are drawn to the same field of endeavor, that is, the use of oxidizable, chromogenic probes.
Claims 1-21 and 23 are rejected under 35 U.S.C. § 103 as being unpatentable over Lancaster et al. (US 5,501,959) in view of Holmes et al. (WO 2014/127379 A1), both cited in the IDS, as applied to Claims 1-16, 18-21 and 23 above, and further in view of Guardino et al. (US 4,525,453), cited in the IDS.

The teachings of Lancaster et al. were discussed above.

Lancaster et al. did not teach a method wherein the assays are used to indicate gram type of the microorganism, as required by Claim 17.

Guardino is in the field of biochemical procedures and, in particular, to a method for rapidly differentiating gram-positive and gram-negative microorganisms (Column 1, Lines 16-17), and teaches wherein assays are used to indicate gram type of the microorganism (comprising a method and an element for differentiating between gram-positive and gram-negative microorganisms (Column 3, Lines. 27-28); where the use of dyes or, preferably, dye precursors, as the detectable species is preferred (Column 6, Lines. 34-35); where examples of dyes that can be used in the practice of this invention are resazurin (Column 6, Lines. 44-46).




It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of Lancaster et al. of assaying microorganisms with a metabolic probe formulation comprising resazurin with the use of the resazurin assays of Guardino et al., to indicate gram type of the microorganism because this would provide additional information about the microorganisms being assayed.  The motivation would have been to both assay the metabolic activity of the microorganisms as well as ascertain their gram status. There would have been a reasonable expectation of success in making this modification because at least both Lancaster et al. and Guardino et al. are reasonably drawn to the same field of endeavor, that is, the characterization of microorganisms by resazurin.

Claims 1-14 and 18-23 are rejected under 35 U.S.C. § 103 as being unpatentable over Lancaster et al. (US 5,501,959), cited in the IDS, as applied to Claims 1-14, 18-21 and 23 above, and further in view of Hansen et al. (US 2008/0072664 A1), cited in the IDS.

The teachings of Lancaster et al. were discussed above.

Lancaster et al. did not teach a method wherein the inoculation steps are automated, as required by Claim 22.


Hansen et al. is in the field of devices for preparing bacteria samples having a standard selected inoculum level characterized (Pg. 1, Paragraph [0001]), and teaches wherein inoculation steps are automated (comprising a system for automatically preparing a sample (such as an inoculum, for example) having a selected concentration of particles (Pg. 3, Paragraph [0010]); using automated pipettors to add the determined amount of diluent to the sample container (Pg. 6, Paragraph [0050]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the bacterial screening method of Lancaster et al. to utilize the automated inoculation steps of Hansen et al. because it is prima facie obvious to automate a previously manual activity.  The MPEP states:
In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (Appellant argued that claims to a permanent mold casting apparatus for molding trunk pistons were allowable over the prior art because the claimed invention combined "old permanent-mold structures together with a timer and solenoid which automatically actuates the known pressure valve system to release the inner core after a predetermined time has elapsed." The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.)

The motivation to make this modification would come from the desire to eliminate the need to hand inoculate every individual culture.  There would have been a reasonable expectation of success in making this modification because both Lancaster et al. and Hansen et al. rely on the inoculation of samples with bacteria.


Claims 1-14, 18-21, 23 and 24 are rejected under 35 U.S.C. § 103 as being unpatentable over Lancaster et al. (US 5,501,959), cited in the IDS, as applied to Claims 1-14, 18-21 and 23 above, and further in view of Nishinaga et al. (US 2014/0322749 A1), cited in the IDS.

The teachings of Lancaster et al. were discussed above.

Lancaster et al. did not teach a method wherein the resazurin is a water-soluble salt, as required by Claim 24.

Nishinaga et al. is in the field of methods for measuring a color change of an oxidation-reduction indicator, which method is applicable to measurement of the cariogenic bacterial count and the like (Pg. 1, Paragraph [0001]), and teaches wherein resazurin is a water-soluble salt (sodium resazurin, dissolved in water, see Paragraph [0092]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the chromogenic (resazurin) bacterial assay method of Lancaster et al. to utilize the water-soluble resazurin salt of Nishinaga et al. because both forms are art-recognized oxidation-reduction equivalents capable of indicating the presence of bacteria.  


The MPEP states:
In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art, and cannot be based on applicant’s disclosure or the mere fact that the components at issue are functional or mechanical equivalents. In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958)

Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to have an oxidation-reduction indicator which remains soluble in aqueous fluid, such as culture media.  There would have been a reasonable expectation of success in making this modification because both Lancaster et al. and Nishinaga et al. are reasonably drawn to the same field of endeavor, that is, detection of bacteria with the chromogenic reagent resazurin.

Claims 1-14, 18-21, 23 and 25 are rejected under 35 U.S.C. § 103 as being unpatentable over Lancaster et al. (US 5,501,959), cited in the IDS, as applied to Claims 1-14, 18-21 and 23 above, and further in view of Stern et al. (US 2017/0211121 A1), cited in the IDS.

The teachings of Lancaster et al. were discussed above.

Lancaster et al. further discloses a method for determining antimicrobial susceptibility of a microorganism (comprising methods particularly useful for antimicrobial susceptibility testing (Column 3, Lines 22-23) comprising:
a.  introducing a suspension of a microorganism to a cartridge comprising a plurality of chambers comprising one or more antimicrobials where, in test wells {viz. plurality of chambers, comprising a cartridge) in which the microorganism is growing, the number of microorganisms will increase exponentially with time, producing a corresponding exponential increase in the amount of resorufin in the test well (Column
11, Lines 42-45); where, if there is growth of the microorganism in the test well, despite the presence of the preselected concentration of antimicrobial product disposed therein, then the test chemical solution present in the test well will turn from blue to red and a simple visual inspection of the test well provides a basis for determining a positive or negative test result (Column 8, Lines 30-36);
b.  incubating the cartridge under conditions promoting microorganism growth for an initial time period wherein the microorganism is in a reservoir comprising nutrient broth in the presence of a metabolic probe formulation (where an incubation step involves incubating three test wells or receptacles together for a time period sufficient to produce a value of a dynamic characteristic of resorufin production in the positive growth control well that exceeds a predetermined panel qualification value (Column 11, Lines 51-55); where the preferred medium is Mueller-Hinton broth (Column 21, Line 48) comprising;
i. resazurin at a concentration CR (resazurin is added to achieve a concentration of 0.06 grams per liter (Column 19, Lines. 36-37),


ii. one or more stabilizing salts that maintain the potential of the growth media between +0.3 and +0.45 volts in the absence of cellular growth (redox stabilizers are selected to maintain the redox potential of the growth medium in the range from about +0.3 volts to +0.45 volts in the absence of microorganism or cellular growth (Column 4, Lines 3-6),
and iii. one or more enhancing agents that maintain the redox potential of the growth media above -0.1 volts and are present at a concentration CE, where CE ≥ 0.5 x CR, where methylene blue stabilizes the redox potential of the growth medium in the range from about -0.1 volts to +0.1 volts after the resazurin has been reduced to resorufin (Column 4, Lines 17-19); resazurin preferred concentration of 0.0015 g/l, methylene blue useful concentration of 0.004 g/L, Col. 21, Table 1);
c. performing a checkpoint assay in at least a subset of chambers for determining whether a microorganism growth has achieved a threshold value (where each test well of a test panel is scanned with respect to the exciting light source and detector so that the value of fluorescence excitation of resorufin in each of the three wells is obtained, wherein the value obtained from the negative growth control well is designated N, the value from the positive growth control well is designated P, and the value from the test well is designated T, where this reading of the panel is done after incubation of the test panel has been done for a period of time sufficient to cause a substantial production of resorufin in wells in which organism growth is occurring, usually at least 3 hours and preferring 5 hours, or more with a particularly useful protocol relying on overnight incubation of the cellular sample,

and where the values of N and P are then examined to determine if the data correspond with a valid test, whereupon the value of N is compared with, and for valid panel data must be below, a threshold value Pf which has been determined to be indicative of a failed test due to the presence of too much resorufin in the negative growth control well due to contamination of the panel or some other cause, and whereupon the value of P is compared with, and for valid panel data must be above, a threshold value Pf which has been determined to be indicative of a failed test due to the presence of too little resorufin in the positive growth control well after the incubation period due to a failure of the growth medium to promote organism growth or other causes, whereby if the panel data passes these validation tests, then the test well data can be operated on in accordance with the rest of the fluorescence excitation reading protocol (Column 10, Lines 15-47),
thereby determining the susceptibility of the microorganism to a plurality of antimicrobials (where a test panel defines a negative growth control well, a positive growth control well and a plurality of pairs of test wells for a plurality of antimicrobial or cytotoxic products (Column 17, Lines. 9-12), as shown in the illustration of Fig. 20, test panel 276).

Lancaster et al. does not explicitly disclose:
d. upon microorganism growth achieving the threshold value, performing a surface area assay in a plurality of cartridge chambers and comparing surface area measurements between the plurality of cartridge chambers.

Stern et al. is in the field of phenotypic antimicrobial susceptibility testing (AST) of microorganisms (Pg. 1, Paragraph [0002]), and teaches upon microorganism growth achieving a threshold value, performing a surface area assay in a plurality of cartridge chambers and comparing surface area measurements between the plurality of cartridge chambers, thereby determining the susceptibility of the microorganism to a plurality of antimicrobials (quantification of microorganism growth by determining relative surface area (Pg. 6, Paragraph [0085]); where microorganism surface area is strongly associated with truly resistant microorganisms (Pg. 8, Paragraph [0103]); translating microorganism surface area, rather than volume, into a measurable signal, most preferably an optical signal, thereby to accurately determine microorganism resistance profiles in less than six hours (Pg. 8, Paragraph [0103]);
comprising steps of incubating a liquid suspension of microorganisms in a cartridge including a plurality of chambers (Pg. 1, Paragraph [0007]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the chromogenic bacterial screening method of Lancaster et al. by conducting the surface area assay of Stern et al. above because this is no more than the use of a known technique (microbial susceptibility surface area assay) to improve a similar method (chromogenic microbial susceptibility assay) in the same way (provide a rapid and accurate assessment of microbial resistance).


 The MPEP states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
 (C) Use of known technique to improve similar devices (methods, or products) in the same way

There would have been a reasonable expectation of success in making this modification because both Lancaster et al. and Stern et al. are drawn to the same field of endeavor, that is, assaying microbial susceptibility to antimicrobials.

Conclusion

No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348.  The examiner can normally be reached on Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL C MARTIN/           Examiner, Art Unit 1653                                                                                                                                                                                                        05/05/2021

/SUSAN M HANLEY/           Primary Examiner, Art Unit 1653